Citation Nr: 1108060	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed right ear hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a claimed back disorder.

4.  Entitlement to service connection for a claim neck disorder.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

The issue of an increased rating for the service-connected left ear hearing loss has been raised by the record as indicated on page 3 of the January 2011 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for back and neck disorders are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The currently demonstrated right ear hearing loss is shown as likely as not to be due to excessive noise exposure experienced by the Veteran in service.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to excessive noise exposure experienced by the Veteran in service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by right ear hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA (The Veterans Claims Assistance Act of 2000), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


II.  Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran seeks service connection for right ear hearing loss and tinnitus, as directly related to noise exposure in service.  As indicated in his February 2009 Form 9, his service connection claim is based on noise exposure in service.  He reports being exposed to acoustic trauma (i.e., jet engines and helicopters) that also caused his left ear sensorineural hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The service treatment records showed no complaints, findings, or diagnosis of right ear hearing loss or tinnitus.  

The VA treatment records dated from August 2005 to April 2007 reflect a diagnosis of mild to severe sensorineural right ear hearing loss.  

An April 2006 VA treatment record noted that there was no history of occupational noise exposure, recreational noise exposure, recent or recurrent ear disease, vertigo, a familial history of hearing loss, head trauma, difficulty with swallowing or speech, changes in taste or smell, or prior use of amplification.  

Upon examination, the Veteran was diagnosed with mild to severe sensorineural hearing loss.  The Veteran's "military noise exposure was more likely as not a contributing factor to his hearing impairment."  The results were consistent with aging and noise-induced cochlear pathology with no indication of external, middle or retrocochlear ear disease.  The Veteran was fitted for hearing instruments.  

A May 2006 VA treatment record noted that the Veteran had difficulty sleeping for three months and tinnitus for ten years.  

The Veteran underwent a VA examination in September 2008.  The VA examiner opined that the Veteran's right ear hearing loss and tinnitus were not caused by or the result of military service.  His rationale was that neither right ear hearing loss nor the tinnitus was documented in the Veteran's service treatment records.  It was noted that there was left ear hearing loss without documentation of tinnitus.  He concluded that the right ear hearing loss was likely "secondary to pain management therapies, other noise sources, other health concerns, and the natural aging process resulted in the current hearing loss bilaterally."  

The Board finds the September 2008 VA medical examiner's opinion of limited probative value as the VA examiner relied on the absence of complaints in service to support a negative opinion.  He did not address the Veteran's lay testimony regarding in-service exposures or hearing difficulties.  

Further, the Board notes that the Veteran is already service connected for left ear hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

In addition, the Board attaches some probative value to the other evidence of record, namely the Veteran's lay assertions and the positive nexus opinion found in the April 2006 VA treatment record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence"); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Although the record is not clear as to the onset of the claimed tinnitus (i.e., some lay assertions state since service and a May 2006 VA treatment record noted onset about 10 years prior); the Board finds the lay statements to be credible in this case.

Combining the credible testimony of the Veteran regarding his military noise exposure, VA treatment records showing hearing loss, with a supporting nexus, the evidence is found to be in relative equipoise.    

The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the veteran prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he injured his back in service when he fell off a truck.  A VA treatment record also noted that he sprained his lumbar back in a motor vehicle accident in September 2005.

The Veteran underwent a VA examination in September 2006.  It was noted that the onset of the Veteran's back condition was in 1963.  He reported having episodic low back pain since age 16 that had progressively worsened.  

The Veteran reported that he fell from an H-3 helicopter in 1968 with no treatment or follow-up.  He also was diagnosed with muscle strain from a motor vehicle accident in August 2005.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  

The VA examiner stated that he could not resolve this issue without resort to mere speculation.  He further stated that he had no ongoing back problems documented from the time of the injury in 1968 until the motor vehicle accident in 2005.  And that, without ongoing treatment and documented back problems for 37 years, it would be speculation.

The Veteran's service treatment records are replete with complaints of and treatment for back pain.  A September 1966 service treatment record noted a sore back that was painful during football season at age 16, but no strain injury.  He reported that his back became painful during boot camp when he felt something was out of place.  It was noted that there was no pain in the sacral area or in legs, but that there was moderate para-lumbar spasm with "L>R."  The lumbar spine x-ray studies were ordered.  

The September 1966 x-rays revealed four non-rib bearing lumbar vertebral discs with partial sacralization of the 5th lumbar segment.  There was no other abnormality noted.  A January 1967 service treatment record noted intermittent lumbar pain.  It was noted that the back pain was secondary to deformity with no other pathology found.

An April 1968 service treatment record noted a history of low back pain that was aggravated by motion.  He was diagnosed with sacralization of the L-5.  

A July 1968 service treatment record noted possible injuries sustained in a fall.  The Veteran fell and landed on his back.  The straight leg test was negative and the neurological tests were within normal limits.  He was prescribed medication.  

An August 1969 service treatment record noted mild lumbar paravertebral pain without radiation with "[p]revious films have shown sacralization of the L5."  The Veteran was diagnosed with chronic back syndrome.  

A September 1969 service treatment record noted that the Veteran was "lifting things yesterday in galley" and had low back pain.  It was noted that he should not lift anything in excess of 5 lbs.  

An October 1969 service treatment record noted pain in the back for several years.  The Veteran was diagnosed with lower lumbar muscles that were tense with no actual spasms.  

A January 1970 service treatment record noted that the Veteran continued to have intermittent low back pain and that his paravertebral muscles were tense, but not tender to palpation.

The Veteran's wife also attested to the fact that he had suffered from a back condition since May 1970 when she first knew him.  (See written statement received June 2008).  She also attested to the fact that the Veteran was treated in St. Petersburg Florida, but the hospital no longer existed.  (Id.).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's back disability is inadequate, the claim must also be remanded for additional development.

Additionally, the Veteran asserts that his neck disability is related to his back disability.  Yet, the Veteran has not been afforded a formal VA examination in connection with his current claim of entitlement to service connection for a neck injury.  

As this matter may be related to the Veteran's claim for a back disability, the RO should adjudicate the matter of entitlement to service connection for a neck disability in conjunction with the Veteran's appeal for a back disability after the Veteran has been afforded a VA examination for his back and neck.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated below).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate action to obtain copies  of all records referable to medical treatment received by the Veteran for his back and neck that are not currently associated with the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.    

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.  

2.  The Veteran should be afforded a VA examination(s), with the appropriate examiner(s) to determine the nature and likely etiology of the claimed back and neck conditions.  

All necessary special studies or tests should be accomplished.  The examiner(s) should offer an opinion as to whether it is at least as likely as not (that is, a 50/50 or higher probability) that the Veteran has current neck or back disability that are related to an injury or other event of his period of active service.  

A complete rationale must be provided for each opinion expressed.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claims of service connection for back and neck disorders in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


